Title: To George Washington from William Barton, 18 September 1788
From: Barton, William
To: Washington, George



Sir,
Philadelphia, Septr 18th 1788.

I cannot forbear intruding upon your Excelly again, to return You my most sincere and thankful acknowledgments for the Candor and Politeness, with which You have been pleased to communicate to me Your sentiments on the subject of my Essay: And I should be wanting in that respect which is due to Your Character, as well as committing a Violation of my own feelings, were I now to publish it, had I before designed to do so; but my intention was to reserve it, for some future day. The force and justness of your Observations must, of themselves, have impressed Conviction on my mind: But, Sir, the truth is, that I am myself sensible of the political prejudices, which obtain among many People in this Country; and I well know how extremely jealous they are, at this time, of every thing that bears the most distant appearance of favoring a distinction of ranks. I am entirely of your Excellency’s Opinion, that, at the present truly important crisis, it is highly expedient to make some sacrifices to that Jealousy wch is entertained by many honest, well-meaning men. Every person in the least degree acquainted with human Nature must have observed, that the most unreasonable prejudices may be overcome, by prudence and moderation: and, in some stages of political ferment, a temporary suspension of public measures founded even in the most virtuous principles, may undoubtedly become advisable; lest, in their investigation, the views of the promoters of them may be purposely misrepresented,

by ill-disposed intriguing Characters, to answer their own ends; by means whereof, upright tho’ weak men might be influenced to a wrong bias. Prejudices being, however, the result either of defective or erroneous information, it is evident that the most effective means of eradicating them, are Discussion and free Enquiry; provided that the public mind be not assailed, in matters of general and political concern, at an improper season: If this caution be observed, truth must, eventually, ever prevail over Error.
It has been under the impression of prejudices without doubt, that so much has been said and written, both against the Institution of the Cincinnati and our Fœderal Constitution; yet, Sir, I am persuaded that this very circumstance, instead of producing the effects intended by the violent and persevering opposers of both, has been a great mean of quieting the fears of many good Citizens, by giving others an opportunity of shewing how little foundation for jealousy really existed. With regard to the Cincinnati, though I have not the honor of being a member of that Society, I have always viewed it as an innocent, well-meant institution, formed on principles of humanity and benevolence: And, as to the new plan of our National Government, I frankly acknowlege that it is not, in my humble Opinion, wholly unexceptionable; but, notwithstanding this confession, my uniform sentiment has been, that it was the duty of every good citizen not only chearfully to acquiesce in, but to promote, its being carried into operation. Had I ever lent even my feeble support to such as opposed the attainment of this great and desirable Object, by writing or otherwise, the reflection would give me pain—For, I have long been convinced that a more efficient Government than the old Confederation, was necessary to our existence, as an independent people, a position which I have endeavoured to establish in two publications, in Carey’s Museum (for Jany 1787, page 13—and May 1788, page 442): And I had no doubt that the goodness of the American people would, in due time, introduce such alterations in the new Constitution, as experience and sound reason might suggest the propriety of, and in such mode as is directed by the Constitution itself. These, Sir, are my undisguised sentiments on this subject, and I have always avowed them. I anticipate, with pleasure, the happiness this Country will enjoy, under a virtuous administration of a

good Government; and, tho’ an humble Citizen, I am as anxious as any man to see it carried into effect. It is, therefore, with the most heart-felt satisfaction that I congratulate you, Sir, who have been so eminently instrumental in raising up this great Empire; on the peaceable declension of that spirit of jealousy, which threatened to mar our national prosperity—We have been witnesses, in this Country, to an almost total extinction of the violent prejudices, which were formerly entertained against an American Episcopate; and it is highly probable, that a similar moderation and liberality to that, which has since taken place on that subject, supported by patriotism, will soon supersede the unreasonable discontents which have been harboured in the minds of many, against the Fœderal Constitution.
You will, I hope, Sir, pardon my presumption, in thus trespassing on your patience—I am gratified by the honor You have done me, by your excellent letter; and I have, undesignedly, been drawn into this lengthy acknowledgment of it, by the train of reflexions which have crouded upon my Mind, on the Occasion. I have the honor to be; With the most respectful Attachmt Sir, Your Excellency’s most obedt And most humble Servt

W. Barton

